Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of invention I (claims 1-11 and 19-20) in the reply filed on May 13, 2022 is acknowledged. Claims 12-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 13, 2022.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 19 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Siren et al. (US 2011/0176717 A1)
1. A medical imaging system (a dental and/or head area imaging device 20) comprising: a movable station (a frame part 25 which could be movable) including a C-arm (support means 26)having a first end and a second end that are movable along an arc relative to the movable station; a collector attached to the first end of the C-arm; an X-ray beam emitter facing the collector to emit an X-ray beam in a direction of the collector and attached to the second end of the C-arm (X-ray source 22 and X-ray detector 21 each attached to the opposing ends of the support means 26; Note FIG. 2 shows a C-arm for supporting a detector 44 and x-ray source 41); and a controller (paragraph 0024 describes a control system for controlling the positioning means allows offset imaging. Note paragraph 0028 also describes the control system for controlling the offset imaging) configured to move one of the X-ray beam emitter and the collector to a first offset position relative to each other along a lateral axis orthogonal to the arc , obtain a first set of images by rotating the collector and the X-ray beam emitter along the arc about a scanned volume while the X-ray beam emitter and the collector are positioned with the first offset position, move the one of the X-ray beam emitter and the collector to a second offset position relative to each other along the lateral axis orthogonal to the arc, obtain a second set of images by rotating the collector and the X-ray beam emitter along the arc about the scanned volume while the X-ray beam emitter and the collector are positioned with the second offset position (paragraph 0036 describes taking first x-ray images with an essentially maximal first x-ray imaging offset and displace the detector to another side to take second x-ray offset images), and combine the first and second set of images to generate a three-dimensional image of the scanned volume (paragraph 0033 describes obtaining phase offset images and combine them to create three-dimensional image information of the object. Paragraph 0045 says the projection information in the first and second x-ray image are combined by image processing means to create three-dimensional image information of the object).
  19. A computer program product comprising a non-transitory computer readable medium storing program code executable by at least one processor of a controller of a medical imaging system for X-ray imaging to: move one of an X-ray beam emitter and a collector to a first offset position relative to each other along a lateral axis orthogonal to an arc, obtain a first set of images by rotating the collector and a X-ray beam emitter along the arc about a scanned volume while the X-ray beam emitter and the collector are positioned with the first offset position, move the one of the X-ray beam emitter and the collector to a second offset position relative to each other along the lateral axis orthogonal to the arc,
obtain a second set of images by rotating the collector and the X-ray beam emitter along the arc about the scanned volume while the X-ray beam emitter and the collector are positioned with the second offset position, and combine the first and second set of images to generate a three-dimensional image of the scanned volume (paragraph 0036 describes taking first x-ray images with an essentially maximal first x-ray imaging offset and displace the detector to another side to take second x-ray offset images) (paragraph 0033 describes obtaining phase offset images and combine them to create three-dimensional image information of the object. Paragraph 0045 says the projection information in the first and second x-ray image are combined by image processing means to create three-dimensional image information of the object). 
Allowable Subject Matter
Claims 2-11 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Siren does not concern with aligning the edges of the x-ray beam with the edge of collector or detector in the manner as required by claim 2. Siren does not teach moving the x-ray emitter along a linear rail that is attached to the second end of the C-arm in the manner as required by claims 3 and 20. Claims 4-6 being dependent of claim 3 would have included the allowable feature of claim 3. The x-ray source appears to fixed to one of the C-arm in Siren, and thus would not include the pivoting ability as defined by claim 7.  Claims 8 and 9 being dependent of claim 7 and thus would have included the allowable feature of claim 7. Likewise, the detector appears to be fixed to one of the C-arm in Siren and thus would not have the ability to move along a linear rail attached to the C-arm in the manner as required by claim 10. Claim 11 being dependent claim 10 and would have included the allowable feature of claim 10. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON KITSUN WONG whose telephone number is (571)272-1834.  The examiner can normally be reached on Monday – Friday 9:00am – 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571 272 2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DON K WONG/               Primary Examiner, Art Unit 2884